DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-8, 14-15, 21. The examined Claims are 1, 3-8, 14-15, 21, with Claim 1 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejection(s) of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended Claim 1 to clarify that the electrode material of the first electrode is directly attached to the inner surface of the side walls of the housing such that the electrode material defines a hollow core within the first electrode, the hollow core having a cross-sectional shape “in a plan perpendicular to a longitudinal axis of the hollow core which is the same as” a cross-sectional shape of the housing “in a plane perpendicular to a longitudinal axis of the housing.

	Applicant argues that in view of said clarification, the instant Claims are in condition for allowance (Pages 1-2 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous rejections of record are hereby withdrawn. 

Allowable Subject Matter

Claims 1, 3-8, 14-15, 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claim 1 are Moceri et al. (US 2007/0009789), Freitag et al. (US 2008/0085451), Ahn et al. (US 2011/0117404).

Moceri teaches a battery (Abstract, [0001]). As illustrated in Figures 1, 10-11, Moceri teaches that the battery comprises a battery case including a casing (20) (“housing”) having side walls, wherein said side walls define a first open end and a second open end ([0024]). As illustrated in Figures 1, 4, Moceri teaches that the battery case includes an upper lid (28) (“separate top cover”) which covers the first open end, and a lower lid (24) (“separate bottom cover”) which covers the second open end ([0024], [0026]-[0027], [0039]). As illustrated in Figures 1, 6-11, Moceri teaches that the battery comprises an anode (16) (“first electrode”) located within the battery case, wherein the anode is attached to the inner surface of the side walls of the casing ([0024], [0034]-[0035]). As illustrated in Figures 1-2, 10-11, Moceri teaches that the battery comprises a cathode (14) (“second electrode”) located within the battery case ([0024], [0030]). As illustrated in Figures 1, 6, 11, Moceri teaches that the battery comprises anode leads (88, 90) (either of which are interpreted as a “first terminal”) which are coupled to the anode and are each exposed outside the battery case ([0034]). As illustrated in Figures 1-2, 11, Moceri teaches that the battery comprises a terminal pin (26) (“second terminal”) which is coupled to the cathode and is exposed outside the battery case ([0026]). As illustrated in Figures 1, 10, the anode defines a spiral shaped hollow core therein, wherein the cathode is positioned within said spiral shaped hollow core (i.e. as illustrated in Figure 10, the otherwise unfilled spiral area/space not occupied by the wound anode forms a spiral shaped hollow core within the casing, wherein the wound cathode is positioned within said spiral shaped hollow core).

However, the anode (16) (“first electrode”) of Moceri is connected to the casing by current collector leads (88, 90) which extend from a current collector (82) which is partially covered by anode material (84). Accordingly, Moceri’s anode material is only indirectly attached to the inner surface of the casing. Furthermore, because Moceri discloses a jellyroll electrode configuration in which the anodes and cathodes are spirally wound together in a jellyroll structure, the anode is not directly attached to the inner surface of the side walls of the casing such that it defines a hollow core having a cross-sectional shape in a plane perpendicular to a longitudinal axis of the hollow core which is the same as a cross-sectional shape of the casing in a plane perpendicular to a longitudinal axis of the casing. Accordingly, Moceri’s cathode, while being located within the casing, is not positioned within said hollow core exhibiting said geometry. 
Furthermore, neither Freitag nor Ahn (as described in detail in the 02/24/21 Non-final Rejection) teach/suggest a battery constructed in accordance with the instant Claims, or otherwise cure the aforementioned deficiencies of Moceri.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729